Title: To John Adams from Mercy Otis Warren, 30 January 1775
From: Warren, Mercy Otis
To: Adams, John


     
      Sir
      Plimouth January 30 1775
     
     The very polite introduction to yours of Jan 3d I Consider not only as A Complement far beyond any Merit I can presume to Claim, but as Resulting in some Measure from that partial Byas which Ever Leads us to View through the most Favourable Medium whatever Regards those we Consider in the Light of Friendship.
     But when assure’d that I think myself both Honour’d and oblige’d whenever Mr. Adams takes up the pen to Favour me with A Line, I hope he will again Attempt to Grasp it hard Enough to Gratify me Further in the same way.
     More Especially as I am about to submit a Casuistical query to his Decision: in whose judgment I place Great Confidence Both from the Ability and Rectitude of Mind which Guide its Determinations.
     Personal Reflections and sarcastic Reproaches have Generally been Decry’d by the Wise And the Worthy both in thier Conversation and Writing, and though A Man may be Greatly Criminal in his Conduct towards the society in which he Lives, how far sir, do you think it justifiable for any individual to hold him up the Object of public Derision.
     And is it Consistant with the Benevolent system of Christianity to Vilify the Delinquent when we only Wish to Ward off the Fatal Consequences of his Crimes.
     But though from the perticuler Circumstances of our unhappy times A Little personal Acrimony Might be justifiable in your sex, Must not the Female Character suffer. (And will she not be suspected as Deficient in the most Amiable part therof that Candour and Charity which Ensures her both Affection and Esteem.) if she indulges her pen to paint in the Darkest shades Even Those whom Vice and Venality have Rendered Contemptable.
     Your undisguized sentiments on these points will Greatly oblige a person who is sometimes Doubtful whether the solicitations of A Beloved Friend, May not lead her to indulge A satirical propencity that ought to be Reined in With the utmost Care and Attention, but such are the Multiplied injuries the Community Receives, from A set of unfeeling, unprincipled Hirelings—such the Discord sow’n by their Wicked Machinations and such the Animosity of parties, that may we not all with some Reason apply to ourselves, What A Noble Auther has put into the Mouth of the Celebrated pope, When Meeting the Admired Boileau in the Elysian shades, ’that Neither of them Could Boast that Either thier Censure or thier praise was always Free from partiallity. And that thier pens were often drawn against Those with whom it was more shameful to Contend, than Honourable to Vanquish.
     I know not What May be your opinion of a Late Composition. But as it was so Readily ushered into Light and by A Gentleman of your Discernment offered to the publick Eye. You Cannot Wonder if I presume you thought it Might in some small degree be Beneficial to society. If so the Auther must be highly Gratified. And will be ever better pleased with picking some useful Flower from the foot of parnassces, than if she were Able to Ascend the utmost Heights: and Gather the Laurel or the Garland from its summit, when the Glowing Beauties have No tendency Either to Correct the Manners of others or to improve the Virtue of her own Heart.
     Your Critism or Countenance, your Approbation or Censure May in some perticulers serve to Regulate my future Conduct.
     In your Last to Mr. Warren you seem to be quite Weary of A state of suspence. It is painful. It is Vexatious. How many years have the hopes of the Contesting parties been Alternately Riseing or sinking with the Weight of A Feather and yet Little prospect of A period to thier Embarrasment.
     How much Longer sir do you think the political scale Can Hang in Equilibrium. Will not justice and Freedom soon preponderate till the partizans of Corruption and Venality (Even Backed with the Weight of Ministerial power) shall be Made to kick the Beam.
     You will not think it strange that the timidity and tenderness of A Woman should Lead her to be anxious for the Consequences of every important step and very solicitous for the termination of those Disputes which interrupt Almost Every social Enjoyment and threaten to spread Ruin and Desolation over the Fairest possessions.
     But if you sir will Candidly Excuse this interuption, I will no Longer Call of your Attention from more Momentous affairs. Yet Let me add my Fervant Wishes that you and the other Gentlemen of the Ensuing Congress may be Endowed With Wisdom and Resolution Equal to the Difficulties of the Day and if you Attempt to Repair the shattered Constitution or to Erect a New one May it be Constructed with such symetry of Features, such Vigour of Nerves, and such strength of sinew that it May Never be in the power of Ambition or Tyrany to shake the Durable Fabrick. For the mean time I hope all Necessary Attention will be payed to the personal safety of the Worthy Guardians of our Freedom and Happiness. Which Leads my Trembling Heart to Wish my Friend, were at A further Remove than Cambridge from the Head quarters of Vindictive Enemies.
     
      I am sir With Great Esteem your Real Friend and Humble servant,
      M Warren
     
    